Zollars, C. J.
In this action appellant seeks to recover for “ keeping, guarding and taking care of the jail of Greene county, and the prisoners therein confined,” exclusive of the amount allowed for boarding the prisoners. The claim is wholly for services as above stated, and involves no-item of expenditure for the county in the maintenance and furnishing of the jail. The case is in every particular, so far as any legal questions are presented, the same as the case of Bynum, v. Board, etc., 100 Ind. 90. It was held in that case that sheriffs are not entitled to recover for such services. Upon the authority of that case the judgment of the court below in this is affirmed, with costs. •